I think the findings made by the department were sufficient to meet the requirements of Rem. Rev. Stat., § 10423 [P.C. § 5608], and are quite specific enough to apprise this court of the grounds upon which the order was based — specific enough, at least, to warrant the court in meeting and deciding the real question in the case: whether the department has power to condemn rates as unreasonably low unless such rates are insufficient to yield a reasonable compensation for the services rendered. I therefore dissent.